Order filed February 14, 2019




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-17-00715-CV

                     IN THE INTEREST OF H.P.J., A CHILD

                     On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-27477

                                       ORDER
       The clerk’s record was filed October 5, 2017. Our review has determined that
relevant items have been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c).   Accordingly, the Harris County District Clerk is directed to file a
supplemental clerk’s record on or before February 25, 2019, containing the Order
Granting Notice of Non-Suit signed April 26, 2017.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM